This is an original proceeding in habeas corpus wherein the petitioner, H. I. Campbell, seeks to secure his release from confinement in the State Penitentiary.
The petitioner was charged by information filed in the district court of Love county with the crime of perjury. He together with one E. O. Smith and Louis Beck were charged with having committed the crime of perjury in the trial of the case of one Alex Rawls, in the district court of Love county, upon a charge against the said Rawls of attempted rape.
The petition for habeas corpus is in identical language with that considered on this day in the case of Ex parte Smith,85 Okla. Cr. 299,187 P.2d 1003. The facts concerning the arrest and plea of guilty by the defendant are substantially the same in each of the cases of E. O. Smith, Louis Beck and H. I. Campbell, and the comment we made in the disposition of the case of Ex parte Smith, supra, applies to the disposition of this case.
The writ of habeas corpus is denied.
BAREFOOT, P. J., and BRETT, J., concur.